 



Exhibit 10.100



AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT
AGREEMENT
 
This Amendment (“Amendment”) is made as of July 21, 2005, between Spanish
Broadcasting System, Inc., a Delaware corporation with offices located at 2601
South Bayshore Drive, PH II, Coconut Grove, Florida 33133 (“SBS”) and Marko
Radlovic (hereinafter referred to as “Employee”), an individual.
 
RECITALS
 
WHEREAS, SBS and Employee entered into a certain amended and restated employment
agreement dated October 31, 2003 (the “Agreement”); and
 
WHEREAS, SBS and Employee wish to amend the Agreement pursuant to the term and
conditions set forth herein below;
 
NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties understand and agree as follows:
 
The Agreement shall be amended as follows:
 
1. New Title.  The Agreement is amended by replacing “Chief Revenue Officer for
SBS” with “Executive Vice President/Chief Operating Officer for SBS” where ever
the former appears in the Agreement.
 
2. Discretionary Bonus.  Upon execution of this Amendment, SBS shall pay
Employee a one time discretionary bonus in the amount of seventy five thousand
dollars ($75,000.00).
 
3. Term.  Paragraph three of the Agreement is amended by changing the term to
three (3) years commencing July 21, 2005 through and including July 20, 2008.
 
4. Automobile Allowance.  Paragraph 4(f) of the Agreement is amended by
increasing the amount of the monthly automobile allowance to $1,750.00.
 
5. Performance Bonus.  Paragraph 4(c) is deleted in its entirety and replaced
with the following:
 
(c) Performance Bonus.  Beginning July 1, 2005, Employee shall be eligible for
the following performance bonuses:
 
(i)  SBS shall pay Employee thirty thousand dollars ($30,000) if net sales per
quarter equals or exceeds the sales budget established by SBS’ Chief Financial
Officer and Employee (the “Sales Budget”);
 





--------------------------------------------------------------------------------



 



(ii)  SBS shall pay Employee fifteen thousand dollars ($15,000) if SBS’ net
sales growth per quarter exceeds general market net sales growth for the same
quarter based on Miller Kaplan reports;
 
(iii)  SBS shall pay Employee fifteen thousand dollars ($15,000) if net sales
growth per quarter exceeds Univision’s net sales growth for the same quarter as
reported by Univision on their quarterly earnings call;
 
(iv)  SBS shall pay Employee twenty five thousand dollars ($25,000) if Employee
meets or exceeds SBS’ quarterly Broadcast Cash Flow (“BCF”) goal established by
SBS’ CFO; and
 
(v)  An annual discretionary bonus, subject to Compensation Committee approval,
based upon the CEO’s recommendation to the Committee with reference to
Employee’s performance during the calendar year.
 
6. Additional Options.  Upon execution of this Agreement, Employee shall be
eligible to receive, upon approval by the Compensation Committee of SBS’s Board
of Directors (the “Compensation Committee”), stock options (the “Options”) to
purchase up to 25,000 shares of SBS Class A common stock (the “Shares”) pursuant
to the terms and conditions of SBS’ 1999 Stock Option Plan. The Options shall
have an exercise price equal to the closing price of the Shares on the date the
Compensation Committee approves the grant of such Options, and shall vest
twelve (12) months after the Grant Date.
 
The remaining provisions of the Agreement remain in full force and effect.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
this 21st day of July 2005.
 
SPANISH BROADCASTING SYSTEM, INC.
 

  By:  /s/ Raúl Alarcón, Jr.

Raúl Alarcón, Jr.
President/CEO
            EMPLOYEE       /s/ Marko Radlovic

Marko Radlovic
EVP/COO


 